Citation Nr: 0109923	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
February 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Iowa, 
dated in January 2000.  That decision denied the veteran's 
claim to reopen the previously denied claim of entitlement to 
service connection for bilateral pes planus.  The denial was 
duly appealed.

REMAND

Procedural History of the Veteran's Claim

In a June 1995 rating decision, the RO denied the veteran's 
original claim of entitlement to service connection for 
bilateral pes planus (flat feet) and arthritis of the feet.  
The veteran duly appealed the denial of service connection 
for bilateral pes planus to the Board.  The Board denied the 
veteran's claim as not well-grounded in a decision dated in 
June 1997.  The veteran appealed that denial to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  The Court issued a 
memorandum decision in July 1999 affirming the Board's June 
1997 decision.

During the pendency of the appeal the veteran submitted 
further evidence of entitlement to service connection for pes 
planus.  The RO appropriately considered this submission a 
claim to reopen the claim of service connection for bilateral 
pes planus.  As noted in the introduction, the RO denied this 
claim, and the veteran duly appealed to that denial to the 
Board.

Pertinent Law

The Veterans Claims Assistance Act of 2000 [the VCAA] became 
law in November 2000.  This Act revised and amended 38 U.S.C. 
§ 5107 to eliminate the requirement that a claimant present a 
"well-grounded" claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

Section 7(b)(1) and (2) of the VCAA provides that in the case 
of a claim for benefits denied or dismissed under the laws 
administered by the Secretary of the VA that became final 
during the period beginning on July 14, 1999 and ending on 
November 9, 2000 (the date of the enactment of the VCAA), and 
was issued by the VA or a court because the claim was not 
well grounded (as that term was used in section 5107(a) of 
title 38, United States Code, as in effect during that 
period), the Secretary of the VA shall, upon the request of 
the claimant or on the Secretary's own motion, order the 
claim readjudicated under chapter 51 of such title, as 
amended by this Act, as if the denial or dismissal had not 
been made.   A claim may not be readjudicated under this 
subsection unless a request for readjudication is filed by 
the claimant, or a motion is made by the Secretary, not later 
than two years after the date of the enactment of this Act.  
Id, at 114 Stat. 2099-2100.

In VAOPGCPREC 3-2001, VA General Counsel clarified the 
provisions of Section 7(b) of the VCAA.  General Counsel 
indicated that under section 7(b) of the VCAA, the VA, upon 
request of the claimant or upon the motion of the Secretary 
of VA, must readjudicate certain finally decided claims "as 
if the denial or dismissal had not been made."  General 
Counsel held that if readjudication under section 7(b) is 
timely initiated, the first readjudication of the claim must 
be made by the agency of original jurisdiction.  VAOPGCPREC 
3-2001.  VA, including the Board, is bound by this opinion.  
See 38 U.S.C.A. § 7104(c) (West 1991).

Section 7(b)(1) requires a claim to be readjudicated "as if 
the denial or dismissal had not been made."  The General 
Counsel indicated that this phrase must be understood to 
refer to the first such "denial or dismissal," as well as 
to encompass any decision at a later stage of the proceeding 
that did not reverse that original decision.  Thus, even if 
the agency of original jurisdiction's original denial or 
dismissal was affirmed, in turn, by the Board, the Court, and 
the Federal Circuit, if the claim is to be readjudicated as 
if the original denial had not occurred, all the subsequent 
decisions must also be treated as nonexistent, because there 
could not have been jurisdiction in the Federal Circuit (for 
lack of a Court decision), in the Court (for lack of a Board 
decision), or at the Board (for lack of an agency of original 
jurisdiction).  Because the entire process stems from that 
first decision, it is as if all the subsequent decisions, and 
the documents conferring the jurisdiction to render them, 
"had not been made."  The General Counsel noted that only 
the Veterans Benefits Administration (VBA) is authorized to 
initially adjudicate a claim for veterans benefits.  The 
Board, the Court and the Federal Circuit are all appellate 
bodies.  If the claim is to be readjudicated as if the 
original decision that the claim is not well grounded never 
existed, the claim must be developed and readjudicated in a 
VBA RO.  VAOPGCPREC 3-2001.

The General Counsel indicated that if the claimant wishes to 
appeal the decision made on readjudication under section 7(b) 
of the VCAA, he or she must start the appeal process anew and 
must file a timely notice of disagreement with the decision, 
even if the original decision had been appealed.  Not only 
the lowest decision rendered is vitiated by section 7(b) of 
the VCAA; because each level of adjudication subsumes the 
lower, appealed decision, when the lowest decision is 
rendered legally non-existent, all higher decisions on the 
issue must also evaporate.  The claimant is starting again 
with an agency of original jurisdiction decision, which may 
be appealed, and so forth.  This result comports with, rather 
than offends, the rule stated in Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), that there can be only one 
jurisdiction-conferring notice of disagreement for each issue 
raised by a claim. See, also, Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997); Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 
1994).  

The original notice of disagreement relates to a decision on 
the issue of service connection that must be treated for 
purposes of the readjudication under section 7(b) as if it 
"had not been made," that is, as if it never existed.  Any 
notice of disagreement and later notice of appeal relating to 
that decision must also be treated as if they never existed, 
or there would be the anomalous situation of a jurisdiction-
conferring notice of disagreement with no underlying agency 
of original jurisdiction decision (and a jurisdiction-
conferring notice of appeal with no final Board decision).  
When VBA readjudicates the claim under section 7(b) the VCAA, 
it is acting as the agency of original jurisdiction, and 
there can be no preexisting jurisdiction-conferring notice of 
disagreement relating to its decision.  VAOPGCPREC 3-2001.

The General Counsel indicated that while section 7(b) of the 
VCAA gives the claimant the opportunity to have a finally 
denied claim readjudicated, nothing in the VCAA operates to 
permit the Board, Court or Federal Circuit to retain or 
reassume jurisdiction over that finally denied claim.  The 
original notice of disagreement was rendered a nullity by 
operation of statute, and any additional notice of 
disagreement filed to express disagreement with the decision 
after readjudication would be the only, rather than the 
second, jurisdiction-conferring notice of disagreement on 
that issue in the case.  VAOPGCPREC 3-2001.  Section 7(b) 
vitiates the decisions on the old claim, the claim becomes a 
pending claim, which must be adjudicated.  Therefore, any 
notice of disagreement filed in response to the new decision 
on that claim relates to that claim, not to the request for 
readjudication.  VAOPGCPREC 3-2001.

The General Counsel also held that the Board need not vacate 
any prior Board decision on a claim being readjudicated under 
section 7(b).  The Board would have no authority to vacate a 
decision that has been affirmed, and subsumed, by a Court 
decision.  Moreover, it appears to be unnecessary for the 
Board to vacate its decision, or for VA to move for recall of 
judgment in the Court or Federal Circuit, on every case to be 
readjudicated under section 7(b).  As a practical matter, as 
discussed above, the Board decision will be treated as if it 
has no effect.


Discussion

In the present case, the veteran filed a timely notice of 
appeal with respect to the June 1997 Board decision.  In a 
July 1999 memorandum decision, the Court affirmed the June 
1997 Board decision which denied the claim for service 
connection for bilateral pes planus as not well grounded.  
The judgment for this decision was entered on July 27, 1999.

The Board finds that the Court's July 1999 memorandum 
decision became final on September 27, 1999.  38 U.S.C.A. 
§ 7291(a) provides that a decision of the Court shall become 
final upon the expiration of the time allowed for filing 
under section 7292 of this title, a notice of appeal from 
such decision, if no such notice is duly filed within such 
time.  38 U.S.C.A. § 7291 (West 1991).  38 U.S.C.A. § 7292 
provides that after a decision of the United States Court of 
Veterans Appeals is entered in a case, any party to the case 
may obtain review of the decision with respect to the 
validity of any statute or regulation, any interpretation 
thereof, that was relied upon by the Court in making the 
decision.  Such a review shall be obtained by filing a notice 
of appeal with the Court within the time and in the manner 
prescribed for appeal to the United States Courts of Appeals 
for United States District Courts.  38 U.S.C.A. § 7292(a).  
The time for appeal for court of appeals is, in any such 
action, suit, or proceeding in which the United States is a 
party, the time as to all parties is sixty days from such 
entry of such judgment.  See 38 U.S.C.A. § 2107 (b) (West 
1991).  The sixty day period ran through September 25, 1999, 
a Saturday, the next business day was September 27, 1999, a 
Monday.

In the present case, the veteran did not file a notice of 
appeal with respect to the July 1999 Court judgment within 60 
days, and therefore the Court's decision was finally 
effective September 27, 2000, which is the first business day 
after the 60 day time period expired.  This date was within 
the requisite time period as specified in Section 7(b) of the 
VCAA, which began on July 14, 1999 and ends on November 9, 
2000.

The General Counsel indicated that if a claim is to be 
readjudicated as if the original denial had not occurred, all 
the subsequent decisions, such as a decision by the Board and 
the Court, must be treated as nonexistent.

Based on the above analysis, the Board finds that the denials 
of the claim for service connection for bilateral pes planus 
meet the criteria of Section 7(b) even though the denial of 
the claim was affirmed by the Court.

The Board refers the claim of service connection for 
bilateral pes planus to the RO for readjudication and the 
Secretary of the VA should order readjudication of the claims 
as if the denials had not been made.  See VCAA.  Because this 
readjudication is inextricably intertwined with the issue 
currently before the Board, the Board must remand the issue 
of new and material evidence.

The Board notes that a remand to the RO of the claim to 
reopen the previously denied claim of service connection for 
bilateral pes planus is appropriate.  The Board does not have 
the authority to move for readjudication or to readjudicate 
the original claim.  See VAOPCGPREC 3-2001.  Should the RO 
move to readjudicate, pursuant to section 7(b) of the VCAA, 
the readjudication is made as if the original denial had not 
been made, and therefore, any claim to reopen the original 
claim would be moot.  Consequently, the Board must refer the 
issue of readjudication under § 7(b) to the agency of 
original jurisdiction.  The Board notes that in the 
VAOPGCPREC 3-2001, the General Counsel indicated that the 
Board may refer cases potentially affected by Section 7(b) of 
the VCAA to the agency of original jurisdiction for handling 
under the VCAA.   

Furthermore, the proper entity to move for and to 
readjudicate the claims is the agency of original 
jurisdiction, i.e. the RO.  In the VAOPGCPREC 3-2001, the 
General Counsel held that the agency of jurisdiction should 
first readjudicate a claim under section 7(b) of the VCAA, 
not the entity which last adjudicated the claim.  VAOPGCPREC 
3-2001.  Section 7(b) of the VCAA indicates that the claim, 
as described in 7(b)(2), should be readjudicated as if the 
denial or dismissal had not been made and all subsequent 
decisions must be treated as nonexistent.  If the claim is to 
be adjudicated as if the original decision that the claim is 
not well grounded never existed, the claim must be developed 
and readjudicated at the RO.  The General Counsel noted that 
only the VBA is authorized to initially adjudicate a claim 
for veterans benefits.  VAOPGCPREC 3-2001.

The Board notes finally that readjudication under § 7(b) is 
more favorable to the veteran than reopening the veteran's 
claim based on the submittal of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 (West 1991).  Should the 
veteran's claims be granted, the effective date of such a 
grant would be to the date of the original claim rather than 
the date of the claim to reopen.

To ensure full compliance with due process requirements, 
further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following development:

Inasmuch as the issue of readjudication 
of the claim of service connection for 
bilateral pes planus under § 7(b) of the 
VCAA is deemed to be "inextricably 
intertwined" with the issue of whether 
new and material evidence has been 
submitted to reopen the claim of service 
connection for bilateral pes planus, the 
RO should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If the claim is readjudicated under 
§ 7(b) of the VCAA, the present appeal 
should not be returned to the Board 
because it will have become moot.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


